McMurray, Presiding Judge,
concurring specially and in the judgment.
I am compelled to concur in the judgment only because the majority’s harmless error holding in Division (2) (a) disarms any bid at criticizing or overruling or disapproving cases which apply Georgia’s Rape Shield Statute in child molestation prosecutions.
In Division 2 (a), the majority holds that any error in the trial court’s refusal to allow defendant to cross-examine a witness about the victim’s prior allegations of sexual abuse is harmless because the same subject was covered, without objection, during the victim’s cross-examination. Because this is the proper resolution of the issue in question, this Court is powerless to attempt to effectively overrule any case extending Rape Shield protection to children. Statements and comments in an opinion concerning a rule of law or legal principle which are not essential to resolve the case are obiter dicta and lack the force of an adjudication. Veal v. Barber, 197 Ga. 555, 560 (1), 561 (30 SE2d 252). Consequently, the majority’s words in Divisions 2 (b), (c), (d), and (e) and 3 do not cancel any rule applying Georgia’s Rape Shield Statute in child molestation cases.